Citation Nr: 0022731	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to an increased disability evaluation for 
dysesthetic pain syndrome of the right upper extremity, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
dysesthetic pain syndrome of the left upper extremity, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
residuals of a cervical spine injury, status-post C5-6 
discectomy and fusion, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to November 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision that evaluated 
the veteran's cervical spine and cord condition separately 
from bilateral dysesthetic pain syndrome affecting his upper 
extremities.  A 10 percent disability evaluation was assigned 
for residuals of a spinal cord injury; a 20 percent 
disability evaluation was assigned for dysesthetic pain 
syndrome of the right upper extremity; and a 20 percent 
disability evaluation was assigned the left upper extremity.  
The disability evaluations were made effective from February 
1998, the date of the veteran's VA examination to ascertain 
stabilized residuals.  The veteran appealed the assigned 
disability evaluations.  

In December 1998, the veteran and his wife testified before a 
hearing officer at the RO.  In May 2000, the veteran 
testified at a personal hearing held at the Board in 
Washington, D.C., before the undersigned Member of the Board.  
At that hearing, the veteran requested consideration for 
entitlement to service connection for a donor scar on his 
hip, secondary to his in-service anterior cervical discectomy 
utilizing an autologous iliac crest hip graft.  That issue 
has not been adjudicated by the RO and, therefore, is not 
before the Board.  Rather, the Board is referring the issue 
to the RO for appropriate action.  


REMAND


The veteran asserts that his overall disabilities are such 
that more than the currently assigned evaluations are 
warranted.  He maintains that he experiences constant, dull, 
pain in both forearms and hands from the elbows downward and 
with use of his hands; and that he experiences weakness in 
the upper extremities resulting in him dropping things.  He 
maintains that he has trouble eating because of his 
difficulty holding utensils and in dressing himself.  
Further, he asserts that his cervical and bilateral upper 
extremity conditions have a significant impact on his ability 
to sustain employment.  

The veteran underwent VA neurologic and orthopedic 
examinations in July 1999. On orthopedic examination, the 
Board notes that the report does not indicate whether ranges 
of motion studies were performed, to include evidence of pain 
on motion.  In evaluating the veteran's cervical spine 
disability, the extent of additional functional loss due to 
pain during flare-ups and with repeated use must be taken 
into consideration.  See 38 C.F.R. §§ 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
subsequently scheduled for range of motion studies, the 
veteran failed to report for the September 1999 VA 
examination.  

During the his May 2000 personal hearing held before the 
undersigned Member of the Board, the veteran testified he had 
not received notice of the September 1999 VA examination.  He 
was advised of the seriousness of reporting for scheduled VA 
examinations and consequences for not reporting.  He 
requested the case be remanded to the RO in order to be 
rescheduled and afforded the opportunity to undergo VA 
medical evaluation.

Under these circumstances, the Board finds that the RO should 
schedule the veteran to undergo further VA examination to 
ascertain the full nature and extent of impairment 
attributable to his service-connected cervical spine and 
bilateral upper extremity pain syndrome disabilities.  In 
this regard, the examiners should render specific findings at 
to neuralgia, limitations of motion of the affected areas, 
impact of the disabilities on employment, and the presence of 
any cervical and hip scars.  

In adjudicating the claim, the RO should consider all 
applicable diagnostic codes and pertinent legal authority, to 
include that cited to above and to entitlement to extra 
schedular evaluations.  Moreover, for purposes of efficiency, 
the RO should consider the claim in light of all additional 
evidence added to the record since the last supplemental 
statement of the case.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all of the veterans 
VA treatment records subsequent to May 
1999.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA orthopedic and 
neurologic examinations to determine the 
full nature and extent of his service-
connected spinal cord injury residuals 
and bilateral upper extremity dysesthetic 
pain syndrome.  It is imperative that the 
veteran's entire claims file, to include 
a complete copy of this REMAND, be made 
available to, and be reviewed by, the 
physicians designated to examine the 
veteran.  All necessary tests and studies 
to include range of motion studies, the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes 
should be accomplished.  

The orthopedic examiner is to report all 
clinical findings in detail.  In this 
regard, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected residuals of cervical 
spine injury.  In addition, the physician 
should indicate as to whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner is further 
requested to render opinions as to the 
effect the veteran's disabilities have on 
his ability to sustain gainful 
employment.  All examinations findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a typewritten report.  

The neurologic examiner is to ascertain 
the severity and extent of the veteran's 
bilateral upper extremity dysesthetic 
pain syndrome and offer opinions as to 
the effect his service-connected 
disabilities have on the veteran's 
ability to sustain gainful employment.  
All examinations findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.  

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

4.  After completion of the above 
development, and undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for a increased 
disability evaluations for his service-
connected spinal cord injury residuals 
and bilateral upper extremity dysesthetic 
pain syndrome, to include consideration 
of entitlement to extra scheduler 
ratings, on the basis of all pertinent 
evidence of record and all pertinent 
legal authority, as well as the extent to 
which the veteran experiences additional 
functional loss due to pain and other 
factors during flare-ups and with 
repeated use.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  


The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



